PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-2176


ELDERBERRY OF WEBER CITY, LLC, a Virginia limited liability
company,

                Plaintiff - Appellee,

           v.

LIVING CENTERS – SOUTHEAST, INCORPORATED, a North Carolina
corporation; FMSC WEBER CITY OPERATING COMPANY, LLC, a
Delaware limited liability company; CONTINIUMCARE OF WEBER
CITY, LLC, a Florida limited liability company; MARINER HEALTH
CARE, INCORPORATED, a Delaware corporation,

                Defendants - Appellants.


Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.     Norman K. Moon, Senior
District Judge. (6:12-cv-00052-NKM-RSB)


Argued:   January 28, 2015                 Decided:   July 21, 2015


Before MOTZ, GREGORY, and WYNN, Circuit Judges.


Affirmed in part, vacated in part, and remanded with instructions
by published opinion. Judge Gregory wrote the opinion, in which
Judge Motz and Judge Wynn joined.


ARGUED:    James F. Segroves, HOOPER, LUNDY & BOOKMAN, PC,
Washington, D.C., for Appellants. James Strother Crockett, Jr.,
SPILMAN THOMAS & BATTLE, PLLC, Charleston, West Virginia, for
Appellee.     ON BRIEF: Lori D. Thompson, LECLAIRRYAN, PC,
Roanoke,   Virginia,  for   Appellants.    Travis  A.   Knobbe,
M. Mallory Mantiply, SPILMAN THOMAS & BATTLE, PLLC, Roanoke,
Virginia, for Appellee.
GREGORY, Circuit Judge:

     Plaintiff-appellee           Elderberry        of      Weber     City,      LLC

(“Elderberry”) filed this civil action in the Western District of

Virginia alleging breach of a lease for a skilled nursing facility

against defendants-appellants Living Centers – Southeast, Inc.

(“Living    Centers”),     FMSC    Weber     City    Operating       Company,    LLC

(“FMSC”),    and   ContiniumCare      of    Weber    City    (“Continium”),      and

breach of a guaranty contract against defendant-appellant Mariner

Health    Care,    Inc.   (“Mariner”).        Separately,      in    the   Northern

District of Georgia, Mariner filed a declaratory judgment action

against     Elderberry,     seeking    a     declaration      that    it   had   no

obligations under the guaranty.            The two actions were consolidated

in the Western District of Virginia.                The district court denied

the parties’ cross motions for summary judgment but held that the

guaranty was enforceable against Mariner. Following a bench trial,

the district court entered judgment in favor of Elderberry on all

counts, and found the appellants jointly and severally liable for

accrued and future damages amounting to $2,742,029.50, plus pre-

and post-judgment interest at the rate of 0.13%.                      Because the

district court erred in awarding damages that accrued after the

termination of the lease, we vacate in part and remand for the

district court to recalculate damages for the appropriate time

period.



                                       2
                                     I.

      At the center of this lease and contract dispute is a skilled

nursing facility located in Weber City, Virginia.               Elderberry

leased the facility to Living Centers in November 2000 for a 10-

year term.     Initially, Living Centers was not permitted to assign

the   lease    without   prior   written   permission   from   Elderberry.

However, in 2006, the lease was amended to allow Living Centers to

assign the lease to FMSC or any of its subsidiaries or affiliates

without prior approval from Elderberry so long as Living Centers

first obtained a guaranty from Mariner. 1        In accordance with the

amendment, the lease reset for a new 10-year term commencing at

the completion of certain construction and improvements to the

facility, and thus a new lease expiration date was set for April

2017.     The required guaranty was attached as Exhibit E to the lease

amendment, and was signed by then Executive Vice President and

Chief Financial Officer of Mariner, Boyd P. Gentry.

      On January 18, 2007, Living Centers assigned the lease to

FMSC.     FMSC, in turn, reassigned it to Continium in November 2011. 2

In the midst of the assignments and amendments, the facility was




      1Living Centers is a wholly owned subsidiary of Mariner,
while FMSC is 75% owned by Mariner through subsidiaries.
      2Continium is owned and controlled by Avi Klein who was at
the time a manager of FMSC.



                                     3
subject to numerous problems, including being listed as a “Special

Focus Facility,” 3 nonpayment of utility vendors, and interruptions

of gas and phone service.

     Continium    ceased     making     rent    payments    after     March    2012.

Although   Elderberry        and    Continium        thereafter     attempted    to

negotiate rent reductions, Continium indicated in May 2012 that it

was no longer able to make rent payments.                Elderberry’s attempts

to locate a new tenant were initially unsuccessful because of,

among other problems, the facility’s placement on the Special Focus

Facility list.

     Eventually,       Elderberry      hired    Smith/Packett       Med-Com,    LLC

(“Smith/Packett”)       to    locate     a     new    tenant,     conduct      lease

negotiations, and provide asset management services.                      The two

entities signed an August 8, 2012 asset management agreement, under

which Elderberry agreed to pay Smith/Packett a $150,000 signing

fee for securing a new tenant, a $375,000 value fee on June 1,

2015, so long as the new tenant was not then in default under the

new lease, and a monthly management fee of 10% of the new tenant’s

rent payable.

     Subsequent to signing the asset management agreement, on

August   15,   2015,    Elderberry      sent    Living     Centers,    Continium,




     3 Special Focus Facilities are “subject to more frequent
health and safety inspections.” J.A. 781.

                                         4
Mariner, and their attorneys at the Bernstein Law Firm a letter

demanding immediate payment of past due rent. The letter indicated

that if the payments were not made, Elderberry would “be entitled

to proceed with pursuit of its remedies under the Lease, including,

but not limited to, seeking damages in court, termination of the

Lease, and/or taking possession of the Property.”               J.A. 201-02.

The requested past due rent payments were not made.                Rather, on

August 17, 2012, Continium discharged the remaining residents and

abandoned the facility.

       On August 24, 2012, Elderberry mailed the appellants a letter

bearing the subject line, “LEASE TERMINATION NOTICE.”               J.A. 607.

The letter stated:     “this letter shall serve as notice that the

Lease is hereby terminated, effective 12:00 midnight EST on August

24, 2012.    [Elderberry] reserves all rights and remedies related

to Tenant’s default whether under the Lease, at law or in equity.”

J.A. 607.

       Elderberry   rehabilitated         the   nursing     facility       with

Smith/Packett’s help and eventually entered into a new lease with

Nova   Healthcare   Group,   LLC     (“Nova”)   for   a   new   10-year    term

beginning    January   1,    2013.        During   the    course   of     lease

negotiations, Nova secured from Elderberry a renovation budget and

working capital totaling $1.25 million.

       One week after Elderberry sent the termination letter to the

appellants, Mariner filed suit against Elderberry in the Northern

                                      5
District of Georgia, seeking a declaration that the guaranty was

unenforceable.    Thereafter, Elderberry filed a breach of lease and

breach of contract action against the appellants in the Western

District of Virginia.    Elderberry sought damages for accrued and

future rent, as well as “costs, fees and expenses incurred by

Elderberry to preserve and rehabilitate the property; fees and

expenses incurred by Elderberry in hiring [Smith/Packett] . . . to

locate a replacement tenant; sums expended by Elderberry to pay

utilities,   insurance   premiums,       and   real   property   taxes;   and

attorney’s fees and expenses.”       J.A. 7.      This consolidated civil

action followed.

     The parties filed cross motions for summary judgment on

Elderberry’s breach of lease and breach of contract claims, and on

Mariner’s claim that the guaranty issued in connection with the

lease assignments to FMSC and Continium was void under the Georgia

statute of frauds. Although the district court denied both summary

judgment motions, it held that the guaranty was valid.            After the

subsequent bench trial, the district court ruled in favor of

Elderberry on all claims, and concluded that Elderberry is entitled

to damages in the amount of $2,742,029.50, plus pre- and post-

judgment interest at the rate of 0.13%.         J.A. 803-06.     The damages

award includes:

     (1) unpaid rent for the period from April 2012 through
     August 2012 . . . ; (2) unpaid rent from the period
     September 2012 though February 2013 . . . ; (3) a rent

                                     6
     shortfall from March 2013 though April 2017; (4) unpaid
     taxes, utilities, and insurance premiums for the period
     from August 2012 through February 2013 . . . ; (5)
     maintenance fees paid during that same period . . . ;
     (6)   payments  for   architectural    and  construction
     services. . . to bring the Facility up to the fire code
     standards required by the fire marshal; (7). . . payments
     to Nova [for renovations and working capital] . . . ;
     (8) [the signing fee to Smith/Packett] . . . ; and (9)
     [the value fee to Smith/Packett].

J.A. 793 (footnote omitted).

     The appellants timely appealed.



                                     II.

     Our review of a district court’s grant of summary judgment is

de novo.     French v. Assurance Co. of Am., 448 F.3d 693, 700 (4th

Cir. 2006).     “Summary judgment is appropriate when there is no

genuine issue of material fact and the moving party is entitled to

judgment as a matter of law.”        Id.         And, “[w]e review a district

court’s    judgment    entered   after       a   bench   trial   under   a   ‘mixed

standard of review.’      Under this standard, we review the district

court’s findings of fact for clear error and conclusions of law de

novo.”    Perez v. Montaire Farms, Inc., 650 F.3d 350, 363 (4th Cir.

2011) (citation omitted).         Our review of the district court’s

conclusions of law extends to its interpretations of written

contracts.       See    FindWhere    Holdings,           Inc.    v.   Sys.   Env’t

Optimization, LLC, 626 F.3d 752, 755 (4th Cir. 2010).




                                         7
     The appellants make three arguments.   First, they argue that

the district court erred in awarding damages that accrued after

Elderberry terminated the Lease. 4     Second,   they   contend that

Virginia law precludes awards for speculative damages, and thus

the district court’s inclusion of the $375,000 value fee in the

damage award was erroneous.   Finally, the appellants challenge the

district court’s legal conclusion that the guaranty satisfies the

Georgia statute of frauds.



                                III.

     The lease states, and the parties agree, that it is governed

by Virginia law.   We thus look to Virginia law to construe the

lease.   In doing so, we consider two broad categories of damages

flowing from the lease:   rent, and non-rent damages.

                                 A.

     We first address what portion of accrued or future rent

Elderberry is entitled to receive as part of its damages award.

This Circuit has previously observed that

     when a tenant abandons leased property during the term,
     the Supreme Court of Appeals of Virginia has held that
     the landlord is permitted, at his option, either (1) to
     refuse to accept the tenant’s surrender, do nothing and
     sue for accrued rents, or (2) to re-enter the premises
     and accept the tenant’s surrender, thereby terminating

     4 “[Appellants] concede that Living Centers is liable for
unpaid rent for the period from April 2012 though August 24, 2012.”
J.A. 794 n.14.

                                 8
     the lease and releasing          the     tenant   from   further
     liability on the lease.

tenBraak v. Waffle Shops, Inc., 542 F.2d 919, 924 (4th Cir. 1976)

(footnote omitted) (citing Crowder v. Virginian Bank of Commerce,

103 S.E. 578 (Va. 1920)).   In other words, when a tenant abandons

a lease, a landlord may sue for rent due on the balance of the

lease term only if the landlord does not terminate the lease.           See

id.; Crowder, 103 S.E. at 579.   The choice belongs to the landlord.

Crowder, 103 S.E. at 579 (“The landlord [is] under no obligation

to resume possession of the premises which ha[ve] been wrongfully

abandoned, and ha[s] the right to refuse such possession and to

hold the tenant liable under the contract.”).

     Although Virginia law “thus does not provide for recovery of

future damages for the lessor’s losses arising from the abandonment

of a contract of lease, . . . the parties are not barred from

providing for such a recovery through forfeiture provisions in the

lease.”   tenBraak, 542 F.2d at 924-25.        Any such provisions “must

be strictly construed.”   Id. at 925.       As the Virginia Supreme Court

has stated, “[t]he prevailing rule is that parties to a contract

may provide the remedy that will be available to them in case a

breach occurs so long as the remedy provided is not contrary to

the law or against public policy.”      Bender-Miller Co. v. Thomwood

Farms, Inc., 179 S.E.2d 636, 638 (Va. 1971).             And “the remedy

provided will be exclusive of other possible remedies only where


                                  9
the language employed in the contract clearly shows an intent that

the remedy be exclusive.”    Id.    Additionally, “the intent of the

parties as expressed in their contract controls,” and “[i]t is the

court’s responsibility to determine the intent of the parties from

the language they employ.”   Id. at 639.

     Here, the relevant provision of the lease, ¶ 7(3), reads as

follows:

     7.    RIGHTS IN DEFAULT.
     . . . .
          (3) The remedies of the Lessor for any Default by
     the Lessee shall include the following:
               (a) Upon any Default by the Lessee and at any
     time thereafter, the Lessor may give written notice to
     the Lessee that the Lessor elects to terminate this Lease
     upon a specific date not less than thirty (30) days after
     mailing of such notice.      This Lease shall then be
     terminated on the date so specified.
               (b) Upon an uncured Default by the Lessee,
     and notice from the Lessor, the Lessor may reenter the
     and resume possession of the Property. The Lessor, at
     the Lessor’s option, may remove persons and property
     from the Property and may store the property in a public
     warehouse or elsewhere at the expense or for the account
     of the Lessee without liability for any damage on such
     removal. The Lessor’s reentry shall not be deemed either
     an acceptance or a surrender of this Lease or a
     termination thereof.    It is expressly understood and
     agreed that in the event of the reentry by the Lessor by
     reason of a default of the Lessee, the Lessee shall
     nevertheless remain liable for the Rent and also for the
     taxes and insurance premiums payable by the Lessee as
     provided in this Lease, for the balance of the term
     herein originally demised.
     . . . .
               (d) The rights given to the Lessor herein are
     in addition to any rights which may be given to the
     Lessor by statute or otherwise.

                                   10
J.A. 172.     Elderberry urges us to conclude that its rights under

the above provision are cumulative and that it thus had the right

to simultaneously (1) reenter and relet the facility, and (2)

terminate the lease and seek from the appellants rent due for the

balance of the term.     To be sure, the above excerpt provides that

Elderberry’s rights in the event of a default “shall include the

following.”    Id.    There is no language suggesting that Elderberry

must choose either to terminate the lease as provided by ¶ 7(3)(a),

or to reenter the premises and hold the tenant liable for future

rent and other fees as provided by ¶ 7(3)(b).        Nor are the various

subparagraphs under lease ¶ 7 separated by the disjunctive word

“or.”

     That     said,   Elderberry’s    reading   of   the   lease   is   not

convincing.     First, remedy provisions providing for future rent

“must be strictly construed.”        tenBraak, 542 F.2d at 925.     And in

construing remedy provisions, courts must have “due regard for the

rule that [the lease] must be construed most strongly against the

lessor.”    Va. Lumber & Extract Co. v. O.D. McHenry Lumber Co., 94

S.E. 173, 174 (Va. 1917).       Here, ¶ 7(3) of the lease does not

affirmatively state that the remedial provisions are cumulative.

Rather, ¶ 7(3)(b) explicitly provides: “The Lessor’s reentry shall

not be deemed . . . a termination” of the lease. J.A. 172 (emphasis

supplied).     And it is only under ¶ 7(3)(b), “in the event of the

reentry,” that the lessee remains liable for future rent and fees.

                                     11
This language puts ¶ 7(3)(a) and ¶ 7(3)(b) in tension with one

another.         Whereas    ¶    7(3)(a)     explicitly    terminates       the    lease

contract, ¶ 7(3)(b) explicitly leaves the terms of the lease

contract and the possibility of receiving future rent and fees in

place.      It    does     not    make     sense   to   allow   simultaneously       the

termination of the lease and continued application of the lease.

The better reading, and the one we adopt here, is that upon

exercising       its     right        to   terminate     the    lease,      Elderberry

extinguished any right that it had to future rent.

     Elderberry argues that we should follow the Virginia rule

that a remedy provided for breach of a contract “will be exclusive

of other possible remedies only where the language employed in the

contract clearly shows an intent that the remedy be exclusive.”

Bender-Miller, 179 S.E.2d at 638.                   In advancing its argument,

Elderberry focuses on whether the remedies provided within the

lease are exclusive of one another.                 Bender-Miller, by contrast,

focuses    on     whether       the   remedies     provided     in   a   contract    are

exclusive    of    extra-contractual           remedies.        In   that   case,    the

Virginia Supreme Court addressed whether the parties “intended by

virtue of” a certain contract provision “that the remedy provided

therein be exclusive of other remedies allowed by law.”                           Id. at

639 (emphasis added); see also Va. Dynamics Co. v. Payne, 421

S.E.2d 421, 423 (Va. 1992) (observing that even if a lessor could

“contract[] away” a statutory right, “the lessor’s statutorily

                                             12
created right . . . would have to be expressly waived”); Atlas

Mach. & Iron Works, Inc. v. Bethlehem Steel Corp., 986 F.2d 709,

713 (4th Cir. 1993) (permitting bankruptcy as a remedy to a breach

of contract where the contract did not explicitly state that the

remedy stated therein was exclusive).                    Our reading of Virginia

case law suggests that there is a presumption against excluding

statutory or legal rights absent a clear waiver of such rights,

and    our    construction       of   the   lease    here    comports      with   that

presumption.         Although our reading of the lease proscribes the

collection      of    future     rent   and      other   fees   in   the    event   of

termination, it does not proscribe the pursuit of any rights that

Elderberry might have outside of those provided in the lease

itself.      Indeed, as quoted above, ¶ 7(3)(d) provides that “[t]he

rights given to the Lessor herein are in addition to any rights

which may be given to the Lessor by statute or otherwise.”                        J.A.

172.

       In light of the foregoing, we hold that Elderberry lost its

right to rent that accrued after it terminated the lease on August

24, 2012.       Elderberry is, however, entitled to any rent that

accrued prior to termination of the lease.

                                            B.

       We    turn    next   to   non-rent     damages.      A   landlord     may,   as

Elderberry does here, seek compensation for a tenant’s failure to

return a leased facility in the required condition.                        See, e.g.,

                                            13
Sharlin v. Neighborhood Theatre Inc., 167 S.E.2d 334 (Va. 1969).

And the Supreme Court of Virginia long ago stated that when an

action for breach of lease covenant “is brought after the end of

the term, the measure of damages is still held to be such a sum as

will put the premises in the condition in which the tenant is bound

to leave them.”      Vaughan v. Mayo Milling Co., 102 S.E. 597, 601

(Va. 1920) (quoting Watriss v. First Nat’l Bank of Cambridge, 130

Mass. 343, 345 (1879)).      “[T]his is true even if the repairs have

not been made by the landlord.”     Sharlin, 167 S.E.2d at 338 (citing

Vaughan, 102 S.E. at 602).       Virginia’s rule is in line with the

general rule that

     where a lease contains a provision or option giving the
     right or privilege of cancellation and the agreement is
     canceled in pursuance of the right or privilege thus
     given, such cancellation does not extinguish liabilities
     that have already accrued under the lease, regardless of
     whether the liability is that of the party who exercised
     the option to cancel the agreement or is the liability
     of the party against whom cancellation was made. Such
     cancellation of the lease does, however, terminate
     liabilities to accrue in the future, such as rent, except
     where by express provision in the lease termination is
     not to affect the accrual of such liabilities.

49 Am. Jur. 2d Landlord and Tenant § 204 (emphasis added) (footnote

omitted).    Accordingly, upon termination of a lease, a landlord is

entitled    to   recover   liabilities   accrued   up   to   the   point   of

termination.

    Aside from rent payments, the lease here includes covenants

requiring the lessee to pay for utility services, sales and use


                                    14
taxes, general real estate taxes and special assessments, and

insurance premiums.      See J.A. 165 (Lease ¶ 3).        Moreover, the lease

provides:

       Lessee will keep the Property and any and all buildings
       and improvements (including inside and outside) which
       are now or may be erected or placed on said Property, in
       good order and repair subject to reasonable wear and
       tear at its sole cost and expense.       All repairs and
       replacements shall be in quality and class at least equal
       to the original work. Lessee will pay when due all costs
       associated with any such repairs, replacements or other
       work undertaken by it, and will not suffer any mechanic’s
       and/or materialmen’s liens to be maintained against the
       Property.

J.A. 166 (Lease ¶ 4(2)).      The lease additionally requires that the

premises be returned to Elderberry “in the same condition as when

demised to the Lessee, reasonable wear and tear and damage by fire

or other casualty insured against being excepted.” J.A. 167 (Lease

¶ 4(5)).     Another provision states that the lessee “will comply

with   all   lawful    requirements   of   the   Board    of     Health,   Police

Department,     Fire    Department,    Municipal,        State     and     Federal

authorities.”    J.A. 167 (Lease ¶ 4(6)).         Each of these covenants

serves as a source of damages that potentially accrued prior to

the termination of the lease.         Indeed, the district court relied

on these provisions in determining several portions of the damages

award.

       Curiously, the appellants do not directly address whether

they challenge the district court’s inclusion of utility fees,

maintenance fees, and the like in the damages award.                They merely

                                      15
ask this Court to reduce the judgment to $220,576.94, the amount

of unpaid rent that accrued prior to the termination of the lease.

While this request could be seen as an indirect challenge to the

award of damages flowing from their breach of the covenants listed

above and their failure to return the nursing facility in the

required conditions, the appellants did not set forth arguments

challenging     the   district   court’s   factual   findings   or   legal

conclusions concerning accrued non-rent damages.         They have thus

waived any argument with respect to those non-rent damages.           See

Carter v. Lee, 283 F.3d 240, 252 n.11 (4th Cir. 2002) (“[T]his

Court normally views contentions not raised in an opening brief to

be waived.”).

    In light of the foregoing, we hold that Elderberry is entitled

to non-rent damages that accrued prior to termination of the lease.

We therefore remand this case for the district court to recalculate

rent and non-rent damages that accrued prior to August 24, 2012. 5



                                    IV.




     5 Because damages are restricted to those accruing prior to
termination of the lease, we need not address the appellants’
contention that the Smith/Packett $375,000 value fee is
speculative. By its terms, that payment necessarily accrued after
termination of the lease and therefore cannot be part of the
damages award.   Indeed, Elderberry itself categorizes the value
fee as future damages. See Resp. Br. of Appellee 25 n.9.



                                    16
     The appellants argue that the district court erred in finding

that the guaranty satisfies the Georgia statute of frauds. 6    Under

Georgia law, “[t]he statute of frauds requires that a promise to

answer for another’s debt, to be binding on the promisor, ‘must be

in writing and signed by the party to be charged therewith.’”   John

Deere Co. v. Haralson, 599 S.E.2d 164, 166 (Ga. 2004) (citation

omitted).   “This requirement has been interpreted to mandate

further that a guaranty identify the debt, the principal debtor,



     6 The choice of law provision in the guaranty at issue here
is blank.   Because we are exercising diversity jurisdiction in
this case, we must apply the choice of law principles of the state
in which the case was filed.    Klaxon Co. v. Stentor Elec. Mfg.
Co., 313 U.S. 487, 496-97 (1941).     While Mariner’s declaratory
judgment claims regarding the guaranty were filed in the Northern
District of Georgia, those claims were transferred to the Western
District of Virginia, and Elderberry’s claims concerning the
guaranty were also filed in Virginia.        We need not concern
ourselves with whether Virginia or Georgia choice of law rules
apply, because under either analysis, we would conclude that
Georgia law applies. This is because each state applies the rule
of lex loci contractus.    See Seabulk Offshore Ltd. v. Am. Home
Assurance Co., 377 F.3d 408, 419 (4th Cir. 2004) (observing that
in Virginia, questions of “interpretation of a contract are
resolved according to the law of the state where the contract was
made”); Ferrero v. Associated Materials Inc., 923 F.2d 1441, 1444
(11th Cir. 1991) (“[T]he Georgia conflict of laws rule for
contracts . . . is lex loci contractus.”).      And the final act
necessary to effectuate the guaranty under either state’s law, the
signature by Mariner’s representative, took place in Georgia. See
Seabulk Offshore, Ltd., 377 F.3d at 419 (“Under Virginia law, a
contract is made when the last act to complete it is performed.”);
Christian v. Bullock, 205 S.E.2d 635, 638 (Va. 1974) (applying law
of state in which contract was executed); Gen. Tel. Co. of the Se.
v. Trimm, 311 S.E.2d 460, 461 (Ga. 1984) (“In order to determine
where a contract was made, the court must determine where the last
act essential to the completion of the contract was done.”).
Neither party disputes the application of Georgia law.

                                17
the promisor, and the promisee.”       Id.; see also Lafarge Bldg.

Materials, Inc. v. Thompson, 763 S.E.2d 444, 445 (Ga. 2014).    The

guaranty here identifies and is signed by the promisor:   Mariner.

However, as noted by the appellants, the guaranty includes several

blanks where the parties were to have identified the landlord,

original tenant, tenant, and the lease:

     FOR VALUE RECEIVED, and in connection with the
     assignment and transfer of the rights of tenant under a
     certain Lease agreement, dated [_________], between
     [LANDLORD]   (“Landlord”)    and   [TENANT]   (“Original
     Tenant”), as the same was assigned by Original Tenant to
     [NEW TENANT] (“Tenant”), pursuant to an Assumption and
     Assignment Agreement, dated [__________] (as further
     amended, modified or assigned, the “Lease”), covering
     certain premises known as [FACILITY NAME AND ADDRESS],
     Mariner Health Care, Inc., a Delaware corporation, the
     undersigned (hereinafter referred to as “Guarantor,”
     whether one or more) hereby guarantees unto Landlord the
     full and prompt payment of the rent and all other sums
     and charges payable by Tenant under the Lease (hereafter
     collectively referred to as “Obligations”). Guarantor
     hereby covenants that if Tenant shall default in the
     payment of any of the Obligations, Guarantor shall pay
     the amount due to Landlord.

J.A. 196 (emphasis and blanks in original).    The question is thus

whether the guaranty nonetheless sufficiently identifies the debt,

principal debtor, and promisee.

     The Supreme Court of Georgia’s recent decision in Lafarge

Building Materials examined a situation in which a guaranty was

“set off in a box at the bottom of the second page” of a credit

application.   763 S.E.2d at 445.      The guaranty identified the

principal debtor simply as “the Applicant identified on page 1 of


                                  18
this       Application     for   Credit.”        Id.        The    guaranty,    however,

incorporated         the   credit   application        by    reference.        Id.     In

reversing      the    Georgia     Court   of     Appeals’         conclusion   that   the

guaranty did not satisfy the statue of frauds, the Georgia Supreme

Court read the guaranty “in conjunction with the incorporated

application, and with the word ‘applicant’ bearing its usual and

common meaning.”            Id. at 447.      While the court noted that “the

better       practice      for   lenders—the     approach         that   can   forestall

extended litigation like this case—is to simply name the principal

debtor directly in the guaranty,” the court nonetheless concluded

that the guaranty satisfied the statute of frauds.                       Id.

       In addition to approving the use of incorporated documents to

sufficiently identify the terms of a guaranty, id. at 447, the

Georgia Supreme Court has also recognized that § 24-3-3(a) of the

Georgia code 7 “authorizes the use of contemporaneously executed

writings to provide necessary terms not contained in the document

at issue, or to correct obvious errors in the document at issue.”

White House Inn & Suites, Inc. v. City of Warm Springs, 676 S.E.2d

178, 179 (Ga. 2009) (“[A] contemporaneously executed document can

provide a property description missing from a contract for the

sale of real property; establish the terms of a purportedly vague

option agreement; establish and correct a misnomer; correct an




       7   Formerly Ga. Code Ann. § 24-6-3.
                                            19
‘obvious error’; or establish that the acceptance of an offer was

conditional.”       (citations      omitted)).       In     discussing     the

contemporaneous writings rule, the White House Inn court cited

with approval C.L.D.F., Inc. v. The Aramore, LLC, 659 S.E.2d 695

(Ga. Ct. App. 2008).          Id.   There, the Georgia Court of Appeals

construed a lease and guaranty together to correct a scrivener’s

error where “the Lease and the Guaranty were executed on the same

date, at the same time, and at the same location” and “[t]he

Guaranty was physically attached to the Lease and was identified

as a ‘special provision[] . . . attached . . . as [an] exhibit and

. . . made a part of th[e] Lease.’”         C.L.D.F., Inc., 659 S.E.2d at

696.

       These   cases    and   Georgia’s    contemporaneous    writings    rule

suggest that omitting a required name or piece of information from

a guaranty does not render the guaranty unenforceable if the

omitted name or information can be readily ascertained when the

guaranty is read in conjunction with documents incorporated by

reference,     or      with   documents    physically     attached   to    and

contemporaneously executed with the guaranty.               The guaranty in

this case, though containing a significant number of blanks, is

attached as Exhibit E to the lease amendment.                 Thus, we can

construe the guaranty together with the lease amendment.              And in

the lease amendment, the parties agreed that Living Centers would

be permitted to assign the lease to “Family Senior Care Holdings

                                      20
LLC or any of its subsidiaries or affiliates” without prior written

permission from Elderberry so long as Mariner agreed to guarantee

the lessee’s obligations.     J.A. 180.      Reading the blanks in the

guaranty together with the lease and the lease amendment, and

giving the terms landlord, original tenant, and tenant their usual

and   common   meanings,   the    guaranty    sufficiently   identifies

Elderberry as the landlord and Living Centers as the original

tenant. 8   See Lafarge Bldg. Materials, 763 S.E.2d at 447.

      However, the blank in the guaranty representing the tenant

(i.e., principal debtor) is not filled in with a specific entity,

but rather with the descriptive phrase “Family Senior Care Holdings

LLC or any of its subsidiaries or affiliates.”      Because the phrase

“Family Senior Care Holdings LLC or any of its subsidiaries or

affiliates” is, on its face, susceptible to more than one meaning,

we find it to be ambiguous.      See Horwitz v. Weil, 569 S.E.2d 515,

516 (Ga. 2002) (“Ambiguity in a contract is defined as duplicity,

indistinctness or an uncertainty of meaning or expression.”).      And

under Georgia law, we are permitted to consult parol evidence “to

explain ambiguities in descriptions.”        L. Henry Enters., Ltd. v.


      8
      We find it noteworthy that the appellants “volunteered or
offered to provide a guaranty of Mariner Health” and wanted to
“add that to the amendment in order to procure [Elderberry’s]
agreement to the assignment.”    J.A. 660; see also J.A. 663 (“A
guaranty was offered by Mr. Gentry.”). Not only that, but there
is uncontradicted testimony in the record that the guaranty was
actually “provided by Mr. Gentry” of Living Centers as part of the
lease amendment negotiations. J.A. 663.
                                   21
Verifone, Inc., 614 S.E.2d 841, 844 (Ga. Ct. App. 2005) (“[W]hile

the Statute of Frauds prohibits using parol evidence to supply

completely missing terms, it does not prohibit using parol evidence

to explain ambiguities in descriptions.”).

     Using the parol evidence rule here to consult extrinsic

evidence, it is clear that the principal debtor at the relevant

time was Continium.        Living Centers first assigned the lease to

FMSC, evidenced by a document entitled “Assignment and Assumption

Agreement.”    J.A. 203.    A document cited and quoted by the district

court    entitled   “Assignment     and       Assumption   of   Contracts”   then

demonstrates that FMSC assigned the lease to Continium on November

1, 2011. 9    Elderberry of Weber City, LLC v. Living Centers-Se.,

Inc., 958 F. Supp. 2d 623, 633 (W.D. Va. 2013).                 As shown above,

Continium stopped paying rent after March 2012 until Elderberry

terminated the lease on August 24, 2012.              These are the relevant

rent payments for which Continium was the principal debtor and for

which Mariner guaranteed.         Indeed, a September 9, 2011 letter sent

to Elderberry by the appellants’ attorneys reflects exactly that

understanding.       See   J.A.    199    (“Notwithstanding      this   proposed


     9  We note that the parol evidence rule, unlike the
contemporaneous writings rule, does not require the extrinsic
evidence to have been prepared at the same time.       See, e.g.,
McKinley v. Coliseum Health Grp., LLC, 708 S.E.2d 682, 684–85 (Ga.
Ct. App. 2011) (affirming the trial judge’s use of parol evidence
to grant summary judgment where parol evidence consisted of
deposition testimony taken subsequent to the execution of the
contract).
                                         22
assignment [from FMSC to Continium], it is intended that the

Mariner Health Care, Inc. Lease Guaranty executed in conjunction

with the First Amendment to the Lease Agreement dated June 19,

2006, shall remain in full force and effect to guaranty the

obligations of assignee Continium[].”).

     Given the Georgia Supreme Court’s most recent pronouncement

on that state’s statute of frauds, combined with Georgia’s parol

evidence rule, we hold that the guaranty satisfies the Georgia

statue of frauds.



                               V.

     For the foregoing reasons, the judgment of the district court

is

                           AFFIRMED IN PART, VACATED IN PART, AND
                                      REMANDED WITH INSTRUCTIONS.




                               23